Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Regarding Claims 19-38, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 1-7, 10, 12-13 and 15 of U.S. Patent No. 10,721,422 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 19-30 of the instant application are obviousness over claims 1-7, 10, 12-13 and 15 of U.S. Patent 10,721,422 B2 (see table below). Claims 19-30 of the instant application are therefore not patently distinct from the earlier U.S. Patent claim and such is unpatentable for obvious-type double patenting.

Claims 19-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 1-7, 10, 12-13 and 15; of U.S. Patent No. 10,721,422 B2 (hereafter “’422”), in view of Shishido et al. (US 20170221947 A1, hereafter “Shishido”).

Regarding claims 19&30,  is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 1&15 of ’422 (see table below), except wherein the a second photoelectric converter diagonally adjacent to the first photoelectric converter.
Shishido discloses in a plan view (Figs. 10&22) wherein the a second photoelectric converter (Figs. 10&22: PDS) diagonally adjacent to the first photoelectric converter (Figs. 10&22: PDS are arranged so as to be diagonally adjacent to PDL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in a plan view wherein the a second photoelectric converter diagonally adjacent to the first photoelectric converter as taught by Shishido into ’422’s pixel. The suggestion/ motivation for doing so would be to reduce the crosstalk occurred between the adjacent photoelectric converters in the unit pixel.

Instant Application
US 10721422 B2
19. An imaging device, comprising: 

a first photoelectric converter; a first transfer transistor coupled to the first photoelectric converter and disposed between the first photoelectric converter and a floating diffusion portion in a plan view; 

a second transfer transistor disposed between the floating diffusion portion and a reset transistor in the plan view; 

a second photoelectric converter 

a third transfer transistor coupled to the second photoelectric converter; a fourth transfer transistor coupled to the third transfer transistor; a capacitance coupled to the second photoelectric converter; a first wiring coupled to the capacitance and the third transfer transistor; a second wiring coupled to the second transfer transistor and the fourth transfer 


wherein a sensitivity of the first photoelectric converter is higher than a sensitivity of the second photoelectric converter.


a first photoelectric converter, a first transfer transistor coupled to the first photoelectric converter and disposed between the first photoelectric converter and a floating diffusion portion in a plan view, 

a second transfer transistor disposed between the floating diffusion portion and a reset transistor in the plan view, 

a second photoelectric converter, 



a third transfer transistor coupled to the second photoelectric converter, a fourth transfer transistor coupled to the third transfer transistor, a capacitance coupled to the second photoelectric converter, a first wiring coupled to the capacitance and the third transfer transistor, a second wiring coupled to the second transfer transistor and the fourth transfer 


wherein a sensitivity of the first photoelectric converter is higher than a sensitivity of the second photoelectric converter, 

and wherein the fourth transfer transistor is disposed between a first contact of the first wiring and a first contact of the second wiring in the plan view.


21. The imaging device according to claim 19, wherein a first contact of the first wiring is disposed between 

22. The imaging device according to claim 19, wherein a first contact of the second wiring is disposed between 

23. The imaging device according to claim 19, wherein a third wiring is coupled to the floating diffusion portion and the amplification transistor.

24. The imaging device according to claim 23, wherein a first contact of the third wiring is disposed between 

25. The imaging device according to claim 24, wherein 

26. The imaging device according to claim 19, wherein the capacitance is adjacent to the second photoelectric converter in the plan view.

27. The imaging device according to claim 19, wherein the amplification transistor and the selection transistor are disposed in a first direction in the plan view.

28. The imaging device according to claim 27, wherein the second transfer transistor and the reset transistor are disposed in the first direction in the plan view.

29. The imaging device according to claim 19, wherein a gate of the fourth transfer transistor is disposed between a first contact of the first wiring and a first contact of the second wiring in the plan view.


3. The imaging device according to claim 1, wherein the first contact of the first wiring is disposed between the third transfer transistor and the fourth transfer transistor in the plan view.


4. The imaging device according to claim 1, wherein a second contact of the second wiring is disposed between the second transfer transistor and the reset transistor in the plan view.


5. The imaging device according to claim 4, wherein a third wiring is coupled to the floating diffusion portion and the amplification transistor.

6. The imaging device according to claim 5, wherein a first contact of the third wiring is disposed between the first transfer transistor and the second transfer transistor in the plan view.


7. The imaging device according to claim 6, wherein the second transfer transistor is disposed between the second contact 


10. The imaging device according to claim 1, wherein the capacitance is adjacent to the second photoelectric converter in the plan view.

12. The imaging device according to claim 1, wherein the amplification transistor and the selection transistor are disposed in a first direction in the plan view.

13. The imaging device according to claim 12, wherein the second transfer transistor and the reset transistor are disposed in the first direction in the plan view.

1. … wherein the fourth transfer transistor is disposed between a first contact of the first wiring and a first contact of the second wiring in the plan view.





Regarding claim 30, claim 30 has been also analyzed and rejected with regard to claim 19 and in accordance with Shishido's further teaching on: an electronic apparatus, comprising: an imaging device (Fig.24, [0114]: image sensors used in cameras, for example, digital cameras and vehicle-mounted cameras.). The suggestion/ motivation for doing so would be to allow imaging.

Regarding claims 31--38,  claims 31-38 have been analyzed with regard to respective claims 20-27 and are rejected for the same reasons of obviousness as used above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19-38 are rejected under 35 U.S.C. 103 as being unpatentable over Altice et al. (US 20050110093 A1, hereafter “Altice”), in view of Shishido et al. (US 20170221947 A1, hereafter “Shishido”).

Regarding claim 19, Altice teaches an imaging device (Fig. 9A), comprising: 
a first photoelectric converter (Fig. 9A: 610b); 
a first transfer transistor (Fig. 9A: 615b) coupled to the first photoelectric converter and disposed between the first photoelectric converter (Fig. 9A: 610b) and a floating diffusion portion Fig. 9A: 612b); 
a second transfer transistor (Fig. 9A: 616b) disposed between the floating diffusion portion and a reset transistor (Fig. 9A: 612b) 
a second photoelectric converter (Fig. 9A: 610a) Fig. 9A: 610b), 
a third transfer transistor (Fig. 9A: 615a) coupled to the second photoelectric converter (Fig. 9A: 610a); 
a fourth transfer transistor (Fig. 9A: 616a) coupled to the third transfer transistor (Fig. 9A: 615a); 
Fig. 9A: 620a) coupled to the second photoelectric converter (Fig. 9A: 610a); 
a first wiring coupled to the capacitance and the third transfer transistor (Fig. 9A: connection between 620a and 615a); 
a second wiring coupled to the second transfer transistor and the fourth transfer transistor (Fig. 9A: connection between 616b and 616a); 
and an amplification transistor (Fig. 9A: 618) coupled to the floating diffusion portion (Fig. 9A: 612b).
Altice does not teach in a plan view wherein the a second photoelectric converter diagonally adjacent to the first photoelectric converter and wherein a sensitivity of the first photoelectric converter is higher than a sensitivity of the second photoelectric converter.
However, Shishido discloses in a plan view (Figs. 10&22) wherein the a second photoelectric converter (Figs. 10&22: PDS) diagonally adjacent to the first photoelectric converter (Figs. 10&22: PDS are arranged so as to be diagonally adjacent to PDL), and wherein a sensitivity of the first photoelectric converter is higher than a sensitivity of the second photoelectric converter (Fig. 22, [0066]: photoelectric converter PDS, which is provided in a semiconductor substrate, is arranged so as to be smaller than the photoelectric converter PDL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in a plan view wherein the a second photoelectric converter diagonally adjacent to the first photoelectric converter and wherein a sensitivity of the first photoelectric converter is higher than a sensitivity of the Shishido into Altice’s pixel. The suggestion/ motivation for doing so would be to allow Dynamic range to be expanded (Shishido: [0055]).

Regarding claim 20, Altice and Shishido combination teaches the imaging device according to claim 19, in addition Altice discloses further comprising: a selection transistor (Fig. 9A: 619) coupled to the amplification transistor (Fig. 9A: 618).

Regarding claim 21, Altice and Shishido combination teaches the imaging device according to claim 19, in addition Altice discloses wherein a first contact of the first wiring is disposed between a gate of the third transfer transistor and a gate of the fourth transfer transistor in the plan view (Fig. 9A: connection between the gate of 615a and the gate of the 616a).

Regarding claim 22, Altice and Shishido combination teaches the imaging device according to claim 19, in addition Altice discloses wherein a first contact of the second wiring is disposed between a gate of the second transfer transistor and a gate of the reset transistor in the plan view (Fig. 9A: line connection between the gate of the 616b and the gate of the 617).

Regarding claim 23, Altice and Shishido combination teaches the imaging device according to claim 19, in addition Altice discloses wherein a third wiring is Fig. 9A: connection between 612b and 618). 

Regarding claim 24, Altice and Shishido combination teaches the imaging device according to claim 23, in addition Altice discloses wherein a first contact of the third wiring is disposed between a gate of the first transfer transistor and a gate of the second transfer transistor in the plan view (Fig. 9A: one end of the connection between gate 615b and the gate of 616b).

Regarding claim 25, Altice and Shishido combination teaches the imaging device according to claim 24, in addition Altice discloses wherein a gate of the second transfer transistor (Fig. 9A: the gate TXb of 616b) is disposed between a first contact of the second wiring and the first contact of the third wiring in the plan view (Fig. 9A: connection between 612b and 616a).

Regarding claim 26, Altice and Shishido combination teaches the imaging device according to claim 19, in addition Altice discloses wherein the capacitance is adjacent to the second photoelectric converter in the plan view (Fig. 9A: one end of the connection between gate 620a and 610a).

Regarding claim 27, Altice and Shishido combination teaches the imaging device according to claim 19, in addition Altice discloses wherein the amplification Fig. 9A: 618) and the selection transistor (Fig. 9A: 619) are disposed in a first direction in the plan view (see Figs. 5&9A).

Regarding claim 28, Altice and Shishido combination teaches the imaging device according to claim 27, in addition Altice discloses wherein the second transfer transistor (Fig. 9A: 616) and the reset transistor (Fig. 9A: 617) are disposed in the first direction in the plan view (see Figs. 5&9A).

Regarding claim 29, Altice and Shishido combination teaches the imaging device according to claim 19, in addition Altice discloses wherein a gate of the fourth transfer transistor (Fig. 9A: the gate TXa of 615a) is disposed between a first contact of the first wiring and a first contact of the second wiring in the plan view (Fig. 9A: connection between the gate of 615a and the gate TXb of the 616b).

Regarding claim 30, claim 30 has been analyzed and rejected with regard to claim 19 and in accordance with Altice 's further teaching on: an electronic apparatus, comprising: an imaging device (Fig. 12, [0068]: imager device 1200 with pixel cells configured as described above in any one of FIGS. 2-10B). The suggestion/ motivation for doing so would be to allow imaging.

Regarding claims 31-38,  claims 31-38 have been analyzed with regard to respective claims 20-27 and are rejected for the same reasons of obviousness as used above.
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697